DETAILED ACTION
Application Status
Amended claim 13-14, 16, 18-23, 25-29 and new claim 30-31 are under examination. 
Claim 1-12, 15, 17 and 24 are cancelled.
Claim 13-14, 16, 18-23, 25-29 and 30-31 are rejected.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 13, 16, 18-22 and 30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Applicant has amended claim 13 to recite “…sub-optimal iron status in an infant, young child or child…”; however the new limitation of “sub-optimal iron status in an infant, young child or child…” is not supported in the specification as original filed. The specification does not support or disclose what the term “sub-optimal iron status” for an infant, young child or child. The limitation is new matter. Applicant is required to remove new matter in response to this office action. Claim 16, 18-22 and 30 are also rejected since the claims are depended upon rejected claim 13. 
Applicant has amended to add new claim 30 and 31 wherein the lentil product recites new limitation in ranges 11.6% to 21.9% of the composition, is not supported in the specification as originally filed. It is noted Fig. 4 demonstrate red lentils with a specific value points 21.9% and 11.8% and yellow lentils with a specific value points of 21.9% and 11.8% in a recipe as noted in Fig.4 description in the specification; and not composition; hence Fig. 4 does not support the claimed range in the composition. Additionally, Table 2 does not provide any support for the claimed ranges.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13, 16, 18-22 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "sub-optimal iron status" in claim 13 is a relative term which renders the claim indefinite.  The term "sub-optimal status" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Additionally, it is not clear what Applicant intend “status” to encompass to meet the claim limitation. Claim 16, 18-22 and 30 are also rejected since the claims are depended upon rejected claim 13. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 13, 14, 16, 18, 19, 22, 23, 25, 26, 29, 30 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Ewing (US 2011/0293790 A1)  and in view of Michaelsen et al. (Food and Nutrition Bulletin, vol. 30, no. 3, 2009) as evidenced by Feosol.
Regarding claim 13 and 14, Ewing discloses a method of consuming (administrating) (‘790, [0004]) a food formulation (composition), which is customized for a specific target consumer group (‘790, [0101]) including children under 1 (infant) (‘790, [0037]). Ewing discloses amounts (effective amount) of ingredients (‘790, [0038]) food formulation (composition), wherein the ingredients comprising lentils (lentil product) (‘790, [0042]), whole grains including whole wheat, oat, corn meal (‘790, [0039]), rice, barely, rye (‘790, [0047]); and iron (‘790, [0095]) for the children under 1 (infant) (‘790, [0096]). Ewing’s lentil (lentil product) contains non-haem iron as evidenced by Feosol (Reg. U, last page). 
With respect to the limitation of “…selected from the group consisting of a yellow lentil product, red lentil product, and a combination thereof…”, Ewing does not explicitly disclose the lentil s(‘790, [0042]) as yellow lentil product, red lentil product or combination thereof. However, Michaelsen et al. (Michaelsen) discloses choice of food and ingredients with nutritional qualities in main food groups for malnourished children (pg. S343, Abstract). Michaelsen teaches iron, nonheme iron in plant foods, is essential to brain function and development in children (pg. S354, col.2, Mineral, Iron). Michaelsen teaches legumes including yellow lentils and red lentils provide high nutritional values in protein content (pg. S372, col. 2- pg. S373 col. 1, Table 15). Michaelsen and Ewing are in the same field of endeavor of food products for malnourished individuals, particularly children. It would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to be motivate by Michaelsen’s yellow lentils and red lentils in Ewing’s method to provide high nutritional values in protein content as taught by Michaelsen (pg. S372, col. 2- pg. S373 col. 1, Table 15). 
When reading the preamble in the context of the entire claim, the recitation “…for treatment or prevention of sub-optimal iron status in an infant, young child or child…” in claim 13; and “…to maintain or optimize the iron status of an infant, young child or child…” in claim 14, are not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.  Additionally, as modified Ewing uses like materials lentils, yellow lentils and red lentils including non-haem iron, and whole grains as discussed above; in a like manner as claimed, administering an amount to children, it would therefore be expected that Ewing’s method will have the same characteristics claimed, particularly “…for treatment or prevention of sub-optimal iron status in an infant, young child or child…” in claim 13; and “…to maintain or optimize the iron status of an infant, young child or child…” in claim 14, absent a showing of unexpected results. 
Regarding claim 16 and 23, modified Ewing discloses food formulation in various embodiments, wherein one embodiment contains soybean oil (fat) (‘790, [0068]) in an amount range of 9 to 13% wt., which in range with the cited range of 8 to 20% w/w. 
Regarding claim 18 and 25, modified Ewing discloses the grains (whole grains) including rice, oats, barley and rye (whole grains) (‘790, [0047]).
Regarding claim 19 and 26, modified Ewing does not explicitly disclose the iron is ferrous sulfate. However, Feosol discloses iron supplement for elemental iron includes ferrous sulfate, ferrous fumarate and ferrous gluconate (Ref. U, page 2). It would have been obvious to one of ordinary skill in the art to use Feosol’s iron supplement for elemental iron includes ferrous sulfate, ferrous fumarate and ferrous gluconate (Ref. U, page 2) in modified Ewing’s since Feosol clearly teaches known elemental iron includes ferrous sulfate, ferrous fumarate and ferrous gluconate as iron supplements. 
Regarding claim 22 and 29, modified Ewing discloses 7.0 -11.0 mg of iron in 200 calories (kcal) (Fig. 25) which corresponds to 3.5-5.5 mg of iron/ 100 kcal, and is in range with the cited range of at least 1.6 mg of the non-haem iron/100 kcal. 
Regarding claim 30 and 31, modified Ewing discloses proteins obtained from lentils (‘790, claim 1), wherein the protein is considered a lentil product since the protein derived are from lentils. Modified Ewing discloses the protein (lentil product) in an amount of about 12 and about 18 %, which is in range with the cited range. 



Claim 20, 21, 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Ewing (US 2011/0293790 A1)  and in view of Michaelsen et al. (Food and Nutrition Bulletin, vol. 30, no. 3, 2009) as evidenced by Feosol as applied to claim 13 and 14 above, and further in view of Bozhilov (BG 00010682A, abstract English translated). 
Regarding claim 20 and 27, modified Ewing discloses the claimed invention as discussed above. Modified Ewing does not explicitly disclose the lentil in the cited amount. 
However, Bozhilov discloses a composition comprising lentil (lentil product) and wheat (whole grain) (Abstract). Bozhilov discloses the composition comprising the lentil (lentil product) in a range of 6 to 10 % (abstract) which is in range with the cited range of 5 to 70%.  Bozhilov discloses the composition designed in a daily diet. Modified Ewing and Bozhilov are of the same field of endeavor of food product with nutritive benefits.  It would have been obvious to one of ordinary skill in the art to use Bozhilov’s amounts of lentils in modified Ewing’s method to ensure higher nutritive and biological values as taught by Bozhilov (Abstract). 
Regarding claim 21 and 28, modified Ewing discloses the claimed invention as discussed above. Modified Ewing does not explicitly disclose the whole grain in the cited amount. 
However, Bozhilov discloses a composition comprising lentil (lentil product) and wheat (whole grain) (Abstract). Bozhilov discloses the composition comprising the rye (whole grain) in amount range of 15 to 30%, which is in range with the cited range of 5 to 30%. Bozhilov discloses the composition designed in a daily diet. Modified Ewing and Bozhilov are of the same field of endeavor of food product with nutritive benefits.  It would have been obvious to one of ordinary skill in the art to use Bozhilov’s amounts of whole grains in modified Ewing’s method to ensure higher nutritive and biological values as taught by Bozhilov (Abstract). 


Response to Arguments
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.
Applicant's arguments filed 07/13/2022 have been fully considered but they are not persuasive. 

The Declaration under 37 CFR 1.132 filed 07/13/2022 is insufficient to overcome the rejection of 112, 2nd paragraph issues and claim 13, 14, 16, 18-23 and 25-231 based upon 35 U.S.C. 103 obviousness rejections as set forth in the last Office action because:  
First within the Declaration under the bullet points 6-8, are based on opinions, rather than factual evidence or support within the specification as originally filed as what does Applicant defines as “sub-optimal status” as recited in the amended claim 13, submitted on 07/13/2022. Hence, The term "sub-optimal iron status" in claim 13 is a relative term which renders the claim indefinite.  The term "sub-optimal status" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Additionally, it is not clear what Applicant intend “status” to encompass to meet the claim limitation. Claim 16, 18-22 and 30 are also rejected since the claims are depended upon rejected claim 13. 
Second as noted in previous response (non-final office action, mailed on 02/14/2022) to Applicant’s remarks and restated herein in reply to Declaration’s remarks and Applicant’s arguments.
Applicant's arguments have been fully considered but they are not persuasive. Applicant has not filed or enclosed an IDS to the NPL reference, Exhibit 1 and Exhibit 2, as citations are not considered as evidence or support Applicants’ “sub-optimal”.  Additionally, it is noted in the instant specification under Applicant’s “Background of Invention” as filed, there is no support or disclosure as to what Applicant intend the term “sub-optimal” iron levels are to encompass. 
In response to Applicant’s remarks “…enclosed Exhibit discloses the following regarding optimal ion levels (https://dermnetnz.org/topics/iron-deficiency/, published in 2005 and updated in 2016):“Ferritin is a measure of iron stores and is the most sensitive and specific test for iron deficiency. Low levels of ferritin less than 15 ug/ml are diagnostic of iron deficiency. Levels higher than 40 ug/ml in a healthy person are considered optimal.”; it is noted the claims is directed to infant or children since it is not clear as the term “healthy person” is in reference an adult and which age group; hence the term “sub optimal” is relative term. The term "sub-optimal iron status" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Additionally, Exhibit 2 does not disclose term “sub-optimal iron status”; wherein sub-optimal iron status differs from “normal serum iron ranges” as disclosed in Exhibit 2.

Applicant asserts under remarks and Declaration “…the primary reference Ewing neither discloses nor suggests an increased iron absorption in a matrix containing the main inhibitors of iron absorption that would be due to a recipe including lentils and whole grains, and Ewing does not disclose or suggest using its composition for treatment or prevention of sub-optimal iron status in an infant, young child or child in need thereof (Claim 13) or to maintain or optimize an iron status of an infant, young child or child in need thereof (Claim 14). See Declaration, paragraph 11…”
Applicant’s remarks and Declaration have been fully considered, but not persuasive. The instant claims is directed to a method step of administering a composition as recited to an infant, young child or child.  Applicant’s remarks does not commensurate the instant claim as recited. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., increased iron absorption in a matrix containing the main inhibitors of iron absorption) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to Applicant’s remarks to preamble; when reading the preamble in the context of the entire claim, the recitation “…for treatment or prevention of sub-optimal iron status in an infant, young child or child…” in claim 13; and “…to maintain or optimize the iron status of an infant, young child or child…” in claim 14, are not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.  Additionally, as modified Ewing uses like materials lentils, yellow lentils and red lentils including non-haem iron, and whole grains as discussed above; in a like manner as claimed, administering an amount to children, it would therefore be expected that Ewing’s method will have the same characteristics claimed, particularly “…for treatment or prevention of sub-optimal iron levels in an infant, young child or child…” in claim 13; and “…to maintain or optimize the iron status of an infant, young child or child…” in claim 14, absent a showing of unexpected results. 

Applicant's arguments and Declaration (bullet points 14-19) assert with unexpected results. 

Fig. 1, Fig. 2, Fig. 3, Fig. 4 and Fig.5 as discussed on pg. 8-12 have been fully considered but they are not persuasive. The Fig. 1, Fig. 2, Fig. 3, Fig. 4 and Fig.5 discloses specific amounts of yellow lentils and red lentils does not commensurate the instant claims, which does not recite any amounts, particularly the specific amounts of yellow lentils and red lentils within Fig. 1, Fig. 2, Fig. 3, Fig. 4 and Fig.5 for unexpected results. Additionally, Fig. 1, Fig. 2, Fig. 3, Fig. 4 and Fig.5 along with specific percentage of yellow lentils or red lentils at 19% in Fig. 1, 2 and 3; specific percentage of yellow lentils or red lentils at 21.9% does not commensurate the instant claims in with specific value for unexpected results. 
Additionally, the Fig. 1, Fig. 2, Fig. 3, Fig. 4 and Fig.5 does not provide sufficient unexpected results to commensurate the claims, particularly the recitation “…for treatment or prevention of sub-optimal iron status in an infant, young child or child…” in claim 13; and “…to maintain or optimize the iron status of an infant, young child or child…” in claim 14. There appears to be no subject of any infant, young child or child outlined in the studies in the Fig. 1-5. 
As modified Ewing uses like materials lentils, yellow lentils and red lentils including non-haem iron, and whole grains as discussed above; in a like manner as claimed, administering an amount to children, it would therefore be expected that Ewing’s method will have the same characteristics claimed, particularly “…for treatment or prevention of sub-optimal iron status in an infant, young child or child…” in claim 13; and “…to maintain or optimize the iron status of an infant, young child or child…” in claim 14. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG THI YOO whose telephone number is (571)270-7093. The examiner can normally be reached M-F, 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIKOW can be reached on (571)270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONG T YOO/Primary Examiner, Art Unit 1792